Case 19-23419-kl Doc2 Filed 11/27/19 Page 1of6

Fill in this information to identify the case:

   
      
   

  

Debtor1 Uylaki, Christopher Michael

  
    
 
   
 
   

   

Debtor 2 Uylaki, Hannah Jo
(Spouse, if filing)

[ ] Check if this is an amended
plan, and list below the
sections of the plan that
have been changed.

  

United States Bankruptcy Court for the Northern District of
Indiana, Hammond Division

  

Case Number
(If known)

 

Official From 113
Chapter 13 Plan 12117

Notices

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that do not
comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies.
To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attomey must file a timely written objection to
confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
Rule 3015 and LR Rule 3083-1(D) and (E). In addition, you must have a filed and allowed proof of claim in order to be paid under any
plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan
includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
be ineffective if set out later in the plan.

 

 

 

 

 

1.1 | A limit on the amount of a secured claim, set out in Part 3.2, which may result in a partial [X] Included [ ] Not included
payment or no payment at ail to the secured creditor

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out | [ ] Included [X] Not included
in Section 3.4

1.3 | Nonstandard provisions, set out in Part 8 [ ] Included [X] Not included

 

 

 

 

Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

$ 250.00 per month for 36 months.

 

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to creditors
specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner:
Check all that apply.

[X] Debtor(s) will make payments pursuant to a payroll deduction order.
[ ] Debtor(s) will make payments directly to the trustee. :
[ ] Other (specify method of payment):

2.3 Income tax refunds.
Check one.

Official Form 113 Chapter 13 Plan Page 1
Case 19-23419-kl Doc2 Filed 11/27/19 Page 2of6

Debtor Uylaki, Christopher Michael & Uylaki, Hannah Jo Case Number

[ ] Debtor(s) will retain any income tax refunds received during the plan term.
[ ] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn over to
the trustee all income tax refunds received during the plan term.
[X] Debtor(s) will treat income tax refunds as follows:
Debtor shall turnover all combined tax refunds during the life of the Plan excluding the first $750.00, EIC, and Child
Tax Credit, if any.

2.4 Additiona! payments.
Check one.

[X] None. if “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 9,000.00.

on" treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
Check one.

[X] None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
[ ] None. !f “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

[X] The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim listed below,
the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured claim. For secured claims of
governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with the
Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim will be paid in full with interest
at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this plan. If the
amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an unsecured
claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of claim controls over
any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest of
the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or
(b) discharge of the underlying debt under 11 U.S.C§ 1328, at which time the lien will terminate and be released by the creditor.

Name of creditor Estimated Collateral - Value of Amount of Amount of Interest Monthly Estimated
amount of collateral claims.senior ‘secured claim rate paymentto _total of
creditor's - 1). to.creditor’s creditor monthly
total claim claim payments

Premier $1,300.00 Mattress, $1,000.00 $0.00 $1,000.00 6.00% $31.00 $1,116.00

Rental PoC # chair,

speakers, PS4

3.3 Secured claims excluded from 11 U.S.C. §506.
Check one.

[ ] None. if “None” is checked, the rest of § 3.3 need not be completed or reproduced.
[X] The ciaims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal use
of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by the trustee or directly by

Official Form 113 Chapter 13 Pian Page 2
Case 19-23419-kl Doc2 Filed 11/27/19 Page 3of6

Debtor Uylaki, Christopher Michael & Uylaki, Hannah Jo Case Number

the debtor(s), a8 specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing deadline under
Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor Collateral Amount of Interest rate. Monthly plan _ Estimated total
, claim . payment payments by
. trustee
Heights Finance Corp PoC # 1993 Toyota Truck $2,717.31 6.00% $83.00 $2,988.00
Disbursed by:
[X] Trustee

[ ] Debtor(s)
3.4 Lien avoidance.
Check one.
[X] None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
Check one.

[X] None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Teka Treatment of Fees and Priority Claims

4.1 General

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
posipetition interest.

4.2 Trustee’s fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 6.00 % of plan payments; and during the
plan term, they are estimated to total $540.00.

 

4.3 Attorney’s fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 4,000.00.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

Check one.

[X] None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
Check one.

[X] None. If “None” is checked, the rest of Part 4.5 need not be completed or reproduced.

GEREN Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option providing the
largest payment will be effective. Check ail that apply.

[ ] The sum of $
[] % of the total amount of these claims. An estimated payment of $
[X] The funds remaining after disbursements have been made to aif other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00. Regardless of the

Official Form 113 Chapter 13 Plan Page 3
Case 19-23419-kl Doc2 Filed 11/27/19 Page 4of6

Debtor Uylaki, Christopher Michael & Uylaki, Hannah Jo

Case Number

options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

[X] None. If “None” is checked, the rest of Part 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

[X] None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Executory Contracts and Unexpired Leases

6.1. The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and

unexpired leases are rejected. Check one.

[ ] None. if “None’ is checked, the rest of § 6.1 need not be completed or reproduced.

[X] Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject to any
contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed by the trustee rather

than by the debtor(s).

Name of creditor Description of leased

property or exécutory
contract

Dawn Wilson 1 year real estate

lease dated 10/1/19 on
Debtors’ residence

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon

Check the applicable box:

[ ] plan confirmation
[ ] entry of discharge.

Current Amount of. Treatment of arrearage Estimated total
installment: arrearage to payments by
payment be paid (Refer to other plan section if trustee
applicable) ; :
$850.00 $0.00 $0.00
Disbursed by:
[ ] Trustee

[X] Debtor(s)

[X] other: Upon discharge, dismissal or further Order of the Court.

GEER Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

[X] None. If “None’ is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Official
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following pian provisions will be effective only if there is a check in the box “Included” in Part 1.3.

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any,

must sign below.

Officiat Form 113

Chapter 13 Plan Page 4
Case 19-23419-kl Doc2 Filed 11/27/19 Page5of6

 

 

Debtor Uylaki, Christopher Michael & Uylaki, Hannah Jo Case Number
/s/ Christopher M. Uylaki /s/ Hannah J. Uylaki
Signature of Debtor 4 Signature of Debtor 2

  

Executed onNovember 27, 2019

Executed onNovember 27, 2019
/s/Drewc. Rhed (2 CIC

Signature of Attorney for Debtor(s)

Date: November 27, 2019

By filing this document, the Debtor(s), if not represented by an aftorney, or the Attorney for Debtor(s) aiso certify(ies) that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions included in
Part 8.

Official Form 113 Chapter 13 Plan Page5
Case 19-23419-kl Doc2 Filed 11/27/19 Page 6of6

Debtor Uylaki, Christopher Michael & Uylaki, Hannah Jo Case Number

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the
amounts set out below and the actual plan terms, the plan terms control.

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $ 0.00

b, Modified secured claims (Part 3, Section 3.2 total) $ 1,116.00

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $ 2,988.00

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $ 0.00

e. Fees and priority claims (Part 4 total) $ 4,540.00

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $ 0.00

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $ 0.00

h. Separately classified unsecured claims (Part 5, Section 5.3 total) $ 0.00

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $ 0.00

j. Nonstandard payments (Part 8, total) + $0.00
Total of lines a through j $ 8,644.00

 

 

 

Official Form 113 Chapter 13 Plan Page6
